, _ , , w , , _~mw.-Wmmmmmmmimw.mmww

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D
MAY ' 8 2015

) Clerk, US. District & Bankruptcy
UNITED STATES OF AMERICA ) Courts torthe District of Columbia
’
)
Plaintiff, )
) Criminale 09-106 (RCL)
v. )
) Civil No. 14-1325 (RCL)
BRANDON LAUREYS, )
)
Defendant. )

MEMORANDUM OPINION

Before the Court are the defendant’s motions for a new trial [82] and to vacate, set
aside, or correct his sentence pursuant to 28 U.S.C. § 2255 [127].1 Both motions rest on claims of
ineffective assistance of counsel in violation of the Sixth Amendment. Upon consideration of the
defendant’s motions [82, 127], the government’s opposition briefs [102, 128], the defendant’s
reply briefs [103, 133], the defendant’s and govemment’s respective proposed ﬁndings of fact and
conclusions of law [152, 153], the applicable law, and the entire record herein, the Court will
DENY the defendant’s motions.

I. BACKGROUND
Following defendant Laureys’ conviction for crimes related to attempted sexual conduct
with a minor on May 27, 2010, Laureys ﬁled an appeal challenging the sufﬁciency of evidence

against him, disputing the lawfulness of the terms of his supervised release, and claiming

‘ In his motion for a new trial and at a subsequent evidentiary hearing held July 18, 2014, Laureys presented a number
of additional ineffective assistance of counsel claims that were not part of his direct appeal. At the July evidentiary
hearing, the Court explained that, in order to argue these new ineffective assistance claims, Laureys should ﬁle a
§ 2255 motion. See Def.’s § 2255 Mot. at 111] 5-6, ECF No. 127.

. . . .M we...” w av v r...(mmwxmemmmw 9m . «Mmm

ineffective assistance of counsel. See generally Main Brief of Appellant, United States v. Laureys,

No. 10-3047 (DC. Cir. Nov. 30, 2010). Laureys raised three issues in his ineffective assistance
of counsel claim: (1) failure to call Dr. Frederick Berlin to offer expert testimony that Laureys
was a “paraphiliac”;2 (2) failure to call two federal prisoners who could purportedly testify to the
meaning of the phrases “perv out” and “down low”; and (3) failure to seek to admit two polygraph
test results. Id. at 42-43, 46.

On August 19, 2011, the Court of Appeals for the District of Columbia Circuit found that
the government’s evidence was sufﬁcient “to prove [Laureys’] intent to persuade a minor to engage
in sexual activity under [18 U.S.C.] § 2422(b) and to prove his intent to engage in sexual conduct
with a minor under [18 U.S.C.] § 2423(b),” and rejected Laureys’ contention that the terms of
supervised release were unlawful. United States v. Laureys, 653 F.3d 27, 31—33, 34-35 (DC. Cir.

2011). However, the Circuit remanded Laureys’ ineffective assistance claims for analysis by this

Court. Id. at 34.

After a series of continuation motions ﬁled by Laureys, the defendant ﬁled his motion for
a new trial on March 25, 2013. In support of his motion, Laureys presented the Court with an
expert report from Dr. Berlin dated March 20, 2013. Mot. New Trial Ex. 2. As the government
notes, “[d]ue to Dr. Berlin’s heavy work schedule and the fact that he stopped working on this
matter for an unspeciﬁed period of time in early 2013, the doctor did not submit his expert report
until . . . approximately 16 months after the ﬁrst post-remand hearing on November 21, 201 1[]. In

his report, Dr. Berlin explained that he had diagnosed the defendant as having a sexual disorder,

2 In tandem with his Dr. Berlin argument, the defendant also contends that trial counsel Cary Clennon was deﬁcient
for “failing to obtain and review Mr. Laureys’ medical records at the outset of the case.” Def.’s Mot. New Trial 18,
ECF No. 82. The Court shall treat the purported medical records issue as part of the Dr. Berlin issue, since the
defendant directly ties Clennon’s investigation of his mental health—or lack thereof~to the alleged need to obtain an
expert report as to his mental condition. E.g., id. at 19-23.

2

at the December 2014 evidentiary hearing failed to reveal any convincing value for Laureys’
defense. If anything, the Court ﬁnds that Berlin’s testimony would likely do Laureys more harm
than good. E. g., Evid. Hr’ g Tr. 45:17-25 (pointing out that it is a “difﬁcult thing . . . to determine”
whether Laureys intended to engage in sexual conduct with a child or engage in fantasy with an
adult); id. at 121:18—122:1 (opting not to diagnose Laureys with pedophilia limited to fantasy only
for a “variety of reasons,” including the fact that Laureys had previously pleaded guilty to
“attempting to meet up with a child” in 2006); see also Mot. New Trial Ex. 5 at 9 (stating that “it

is very unlikely, even with time to review the additional information, that there could be a

successful mental health defense in this case”).6

In his motion for a new trial, Laureys makes a passing reference to Clennon’s “fail[ure] to
obtain a substitute expert when it was clear that [Dr. Berlin] would be unable to testify at trial.”
Mot. New Trial 18. There is no question that, ideally, an expert would have testiﬁed at trial on
Laureys’ behalf. Yet the defendant does not satisfy a claim of ineffective assistance of counsel
merely by demonstrating imperfection. The burden on a defendant bringing such a Sixth
Amendment accusation is, of course, substantial, since “it is all too easy for a court, examining

counsel’s defense after it has proved unsuccessful, to conclude that a particular act or omission of

counsel was unreasonable.” Strickland, 466 US. at 689. Here, after exerting considerable effort

6 At the evidentiary hearing on December 16, 2014 and in his proposed ﬁndings, Laureys ﬂoats an additional theory
of ineffective assistance: that because Clennon “limited Dr. Berlin’s task to providing a diminished capacity defense,
no expert testimony was ever provided.” Def’s Proposed Findings 29. Yet even if Clennon’s communications with
Dr. Berlin contained references to a proposed defense strategy focusing on Laureys’ intent, e.g., id. at 11 & n.5, the
Court is unconvinced that a medical expert would “limit” his evaluation of a patient to the conjectures of a lawyer
with no medical training. If Dr. Berlin believed in the existence of an alternative defense related to Laureys’
decisionmaking capacity, the Court has no doubt that he would have presented such an alternative to trial counsel,
regardless of counsel’s prior mentions of a possible “diminished capacity” defense. The Court agrees with the
government that, at most, the “diminished capacity” issue represented a miscommunication between Clennon and Dr.
Berlin. See Gov’t’s Proposed Findings 24~25 n.7. Perhaps, with the beneﬁt of hindsight, current counsel disagrees
with trial counsel’s defense strategy. But the real obstacle to receiving expert testimony from Dr. Berlin—as it always
has been—was the doctor’s availability.

11

mem MW AWWnWWmm-mw WWW. .....,......w........ M

to acquire Dr. Berlin’s services over many months only to have the doctor decline to help fewer
than seven weeks before trial, Clennon was left with little opportunity to find a replacement.7
Given what the Court now knows about the length of time apparently required for Dr. Berlin to be
helpful as an expert, coupled with Dr. Berlin’s statement that “it is very unlikely . . . that there
could be a successful mental health defense in this case,” the Court is sympathetic to Clennon’s
predicament on the eve of trial.

Finally, Laureys” argument regarding Dr. Berlin depends upon the Court accepting the
following counterfactual: testimony from Dr. Berlin would have obviated the need for Laureys’
self-damaging testimony. E.g., Mot. New Trial 27-30; Def.’s Proposed Findings 18—20. Such
speculative reasoning cannot survive the “presumption” of effective assistance. Strickland, 466
US. at 689 (“[A] court must indulge a strong presumption that counsel’s conduct falls within the
wide range of reasonable professional assistance”). There is no evidence, other than the
defendant’s self-serving assertion, that Laureys would not have sought to testify if Dr. Berlin were
able to take the stand at his trial. Even if Clennon were deﬁcient in failing to call Dr. Berlin to
testify—and he was not—the Court cannot jump to the conclusion that such testimony would have
convinced Laureys not to exercise his right to testify.

IV. CONCLUSION
Perhaps the strongest advocate for Clennon’s effectiveness was Judge Robertson. In fact,
upon observing Clennon’s performance throughout the pretrial phase, Judge Robertson went as far

as to note that “[i]t certainly couldn’t be ineffective assistance of counsel. Mr. Clennon is going

all out on this thing.” Hr’ g Tr. 14:7-11, Oct. 29, 2009, ECF No. 48; see also id. at 321-4 (“1 want

7 Clennon notes in his afﬁdavit that, one week prior to trial, he requested expert assistance from Dr. Neil Blumberg,
but was turned down. Clennon Aff. 1] 42.

12

to express my appreciation to Mr. Clennon, and indeed my admiration for the thoroughness and
appropriate zealousness of his defense in this case”). While such commentary is surely not
dispositive, real-time observations from the judge presiding over the original case are not without
meaning. And the existing record in this case gives the Court no reason to doubt Judge Robertson’s
favorable evaluation of trial counsel.

Thus, for the foregoing reasons, the Court DENIES the defendant’s motions for a new trial
[82] and to vacate, set aside, or correct his sentence pursuant to § 2255 [127].

A separate Order consistent with this Memorandum Opinion shall issue this date.

    

ROY E C. LAMBERTH
United States District Judge

Date

13

namely pedophilia.” Gov’t’s Opp’n 5, ECF No. 128. The motion also introduced two new issues
underlying Laureys’ ineffective assistance claim: (4) counsel’s failure to investigate text messages
allegedly corroborating Laureys’ plan to meet a girlfriend on the evening of his encounter with a
DC. police sting operation; and (5) counsel’s failure to object to a jury instruction on Count One
of the Indictment. See Mot. New Trial 36-48.

Finally, at a hearing held on July 18, 2014, defense counsel raised two more ineffective
assistance issues: counsel’s failure to call (6) Dr. Ronald Butters and (7) Dr. Karen Young to offer
expert testimony. The four additional reasons offered in support of Laureys’ ineffective assistance
claim were effectively combined with the three original arguments presented on appeal via
Laureys’ § 2255 motion, ECF No. 127. See supra n.1. Following two days of evidentiary hearings
in December 2014, at which Dr. Butters, Dr. Berlin, and trial counsel Cary Clennon testiﬁed, the
parties submitted their respective proposed ﬁndings of fact and conclusions of law to the Court on
February 18, 2015. ECF Nos. 152, 153.

II. LEGAL STANDARD

Under § 2255, Laureys may move to vacate his conviction “upon the ground that the
sentence was imposed in violation of the Constitution.” 28 U.S.C. § 2255(a). Laureys bears the
burden of proof, and must demonstrate his right to relief by a preponderance of the evidence. See,
e. g., United States v. Pollard, 602 F. Supp. 2d 165, 168 (D.D.C. 2009).3 Here, Laureys claims that
his sentenced was imposed in violation of the Sixth Amendment right to assistance of counsel.

Mot. 1, ECF No. 127.

3 District Court judges in this Circuit have settled upon a “preponderance of the evidence” standard for evaluating
§ 2255 claims, citing United States v. Simpson, 475 F.2d 934, 935 (DC. Cir. 1973) for support. See, e.g., Smith v.
United States, 02 Civ. 1807, 2005 WL 1313445, at *2 (D.D.C. June 1, 2005).

To prevail on a claim of ineffective assistance of counsel, Laureys must establish (1) that
counsel’s performance was deﬁcient—that is, that counsel “made errors so serious that counsel
was not functioning as the ‘counsel’ guaranteed by the Sixth Amendment”—and (2) that counsel's
“deﬁcient performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687
(1984) (emphasis added). To establish that counsel’s performance was deﬁcient, Laureys must
show that “counsel’s representation fell below an objective standard of reasonableness.” Id. at
688. Laureys must overcome the “strong presumption that counsel’s conduct [fell] within the wide
range of reasonable professional assistance.” Id. at 689; see also Kimmelman v. Morrison, 477
US. 365, 381 (1986) (“[T]he standard of review is highly deferential.”). To establish that
counsel’s deﬁcient performance prejudiced the defense, Laureys must show that “there is a
reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Strickland, 466 US. at 694. “A reasonable probability is a probability
sufﬁcient to undermine conﬁdence in the outcome.” 1d,; see also Cullen v. Pinholster, 131 S. Ct.
1388, 1403 (2011) (noting that a reasonable probability “requires a ‘substantial,’ not just
‘conceivable,’ likelihood of a different result” (citation omitted».

III. ANALYSIS

A. Polygraph Tests, Inmate Witnesses, Text Messages, and Dr. Young

In the proposed ﬁndings of fact and conclusions of law (“proposed ﬁndings”) that the
defendant submitted to the Court, Laureys omits any ineffective assistance arguments regarding
the two possibly exculpatory polygraph test results, the two prisoners who could purportedly
testify to the meaning of the phrases “perv out” and “down low,” the text messages referring to
Laureys’ plan to meet a girlfriend on the night of his arrest in this case, and the possible testimony

of Dr. Young. Given that the purpose of such a ﬁling is to present the Court with a comprehensive

, _ m. .._. WW”..- ﬁvwwmumwum «w mm

summary of the facts and legal arguments in favor of a party’s position, the Court can only
conclude that Laureys effectively concedes that these four issues do not actually support a claim
of ineffective assistance of counsel. Nevertheless, the Court will brieﬂy address each issue’s lack
of merit.

First, this Circuit has been skeptical of any value that may be derived from polygraph
testing. See, e. g., Almerfedz' v. Obama, 654 F.3d 1, 8 n.1 (DC. Cir. 2011) (Rogers, J ., concurring)
(“[t]he reliability of [polygraph] evidence is not beyond doubt”); United States v. Skeens, 494 F.2d
1050, 1053 (DC. Cir. 1974) (noting the inadmissibility of polygraph tests in criminal trials);
Graham v. Mukasey, 608 F. Supp. 2d 50, 55 (D.D.C. 2009) (observing that polygraph results
“usually are not [admissible at trial]”) (collecting cases). The Supreme Court has explained that
“there is simply no consensus that polygraph evidence is reliable,” and that “the scientiﬁc
community remains extremely polarized about the reliability of polygraph techniques.” United
States v. Scheﬁ’er, 523 US. 303, 309 (1998). While the Court was unable to glean Judge
Robertson’s position on polygraph testing from past decisions,4 this member of the Court, in
particular, does not ﬁnd sufﬁcient reliability in polygraphs to admit test results as evidence in
criminal trials. Therefore, Clennon’s alleged failure to seek to admit two polygraph results cannot

be considered deﬁcient.

Second, in his proposed ﬁndings, Laureys never cites a failure to call two inmates who
could testify to the meaning of the phrases “perv out” and “down low.” Even if he had, Laureys
would be unable to demonstrate the type of reversible prejudice necessary for a ﬁnding of
ineffectiveness by pointing to the purported testimony of incarcerated men regarding sexual

vernacular. These prisoners are not experts, and would have undoubtedly faced severe credibility

4 Judge Robertson oversaw the trial in this case.

issues on account of their respective convictions related to child sexual abuse. See Clennon
Aff. 11 46, ECF No. 137. Moreover, Laureys puts forth no declarations from these prisoners stating
that they would even testify on his behalf.

Third, while the defendant claims that Clennon’s “failure” to request his text messages with
a girlfriend should go toward a ﬁnding of ineffective assistance, Mot. New Trial 37, Laureys
disregards such a line of argument in his proposed ﬁndings. Nonetheless, the fact that the
defendant may have discussed dinner plans with his girlfriend on the night of his arrest does not,
on its face, make it meaningfully less likely that Laureys intended to engage in illicit sexual
conduct with a child prior to dinner. The non sequitur nature of Laureys’ reasoning would not
persuade the Court to ﬁnd that Clennon acted deﬁciently as to the text messages in question.

Fourth, defense counsel raised for the ﬁrst time at the July 18, 2014 hearing the argument
that Clennon was also ineffective for failing to call Dr. Young, a purported expert in intemet sexual
addiction. Yet Dr. Young appears nowhere in Laureys’ proposed ﬁndings, and the defendant never
called Dr. Young to testify at the evidentiary hearing in December 2014. The mere fact that
Laureys was unable to bring such an expert to court aﬁer the many months leading up to the
evidentiary hearing indicates that Clennon cannot be considered unreasonable—let alone
deﬁcient—for a similar “failure.” See Hr’ g Tr. 827-8, Oct. 9, 2014, ECF No. 141 (Defense counsel
states that “[w]e’re willing to forego Dr. Young if she can’t be available. She’s too difﬁcult”);
see also Clennon Aff. at 23 (Dr. Young states in an email to Clennon that “this is not the kind of
case that [she] would handle unfortunately”). With no existing record attesting to whatever Dr.

Young’s testimony may have been with regard to the defendant’s conduct, the Court would be

unable to ﬁnd that a failure to call such an expert constitutes ineffective assistance of counsel.

WWynmﬂv-vu’u ymmmwummﬂwmmmmw . w...“ ‘ WWW." mum. V .2

B. Jury Instruction

As in his motion for a new trial, Mot. New Trial 41-48, Laureys raises in his proposed
ﬁndings, Def.’s Proposed Findings 16-18, Clennon’s “failure” to object to jury instructions related
to § 2422(b) as evidence of ineffective assistance. For support, Laureys cites a dissent from his
2011 appeal, in which Judge Brown “object[ed] sua sponte to the district court’s instruction that
the jury could convict under § 2422(b) if the Government proved Laureys knowingly attempted to
persuade an adult to arrange for a child to engage in sexual activity.” Laureys, 653 F.3d at 32. In
2014—four years after this Court, Judge Robertson presiding, issued the jury instructions in

question here—the Circuit largely adopted the rationale underlying Judge Brown’s dissent. See
United States v. Hite, 769 F.3d 1154, 1163 n.4 (DC. Cir. 2014). Laureys further argues that “Trial
Counsel admitted that, with the beneﬁt of hindsight, he should have objected to that jury
instruction.” Def.’s Proposed Findings 18 (citing Evid. Hr’g Tr. 17223-8, Dec. 16, 2014, ECF No.
155)

However, “[a] fair assessment of attorney performance requires that every eﬂort be made
to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.”
Strickland, 466 US. at 689 (emphasis added). The government is correct that when “assessing
whether [trial counsel] performed deﬁciently in agreeing to a stipulated jury instruction on the
§ 2422(b) count, the Court must examine the state of the law as it was when counsel was litigating
the matter.” As the majority of the Circuit panel explained in its Laureys decision, “the district
court’s instructions contradicted no precedents of this [Circuit] or the Supreme Court.” 653 F.3d
at 32; see also Def.’s Proposed Findings 16 (conceding that “at the time of Mr. Laureys’ trial, the

law was still unclear in this Circuit”). The Constitution does not require defense counsel to be

legal prognosticators. See Gov’t’s Proposed Findings 37 (collecting cases for the proposition that
“an attorney is not deﬁcient for failing to predict a change in the law”). Thus, Clennon’s lack of
objection to a jury instruction reasonably perceived to be lawful in 2010, see Clennon Aff. 11 49,

cannot constitute ineffective assistance under the Sixth Amendment.

C. Dr. Butters

At the July 18, 2014 hearing, defense counsel stated Laureys’ intention to call Dr. Butters
to testify that the term “perv out,” which Laureys used throughout his online conversation with an
undercover detective, refers to adult homosexual activity of a fantasy nature rather than an intent
to engage in illicit sexual conduct with a child. See Expert Proffer 1, ECF No. 125. The defendant
states that “the primary purpose of [Dr. Butters’] testimony is to buttress Dr. Berlin’s conclusions
and potentially to rebut the government’s argument or evidence refuting Dr. Berlin’s testimony,
not to establish new ineffectiveness claims.” Def.’s Reply 3, ECF No. 133. Yet the defendant
actually appears to be raising a separate issue of a failure to call a linguistic expert, similar to
Laureys’ argument regarding Clennon’s failure to call the two jailhouse witnesses.

Based on Dr. Butters’ testimony at the December 5 evidentiary hearing, the Court cannot
possibly deem Clennon constitutionally ineffective for failing to call a linguistic expert such as Dr.
Butters. While Dr. Butters contended that “perv out” is primarily used in a homosexual context,
his deduction is not founded on any level of expertise regarding the speciﬁc term in question on
which the Court—let alone a jury—could rely. Dr. Butters, who stated that he has only served as
an expert for the defense in child enticement cases, conceded that he did not have prior exposure
to the term “perv out” before being contacted by Laureys’ counsel in 2014. Dr. Butters further
explained that his “research” only consisted of intemet searches and a review of exhibits in this

case. In fact, the transcripts reviewed by Dr. Butters featured Laureys’ handwritten annotations

such as “wrongly convicted” or “please help.” Furthermore, Dr. Butters did not research whether
the term is used by pedophiles, speciﬁcally, and never personally met with Laureys. The Court
cannot conclude that the purported ﬁndings of a linguistic expert, based primarily on an intemet
search and not on any personal experience with the term “perv out,” create a substantial likelihood
of a different result in this case. See Cullen, 131 S. Ct. at 1403.

D. Dr. Berlin

Ultimately, Laureys’ ineffective assistance of counsel claim largely centers on his
argument that Clennon was deﬁcient by failing to obtain an expert report from Dr. Berlin and,
instead, calling the defendant to testify on his own behalf—testimony that, by all accounts, “sealed
[] Laureys’ fate.” Mot. New Trial 19. The Court rejects this ﬁnal argument, and hereby adopts
the government’s accurate depiction of events related to Dr. Berlin as described in its proposed
ﬁndings. Gov’t’s Proposed Findings 23-25. Indeed, any “failure” to obtain Dr. Berlin’s testimony
as to Laureys’ mental condition was not for lack of effort on Clennon’s part, but rather was due to
a combination of mutual misunderstandings and Dr. Berlin’s exceptionally busy schedule. Gov’t’s
Proposed Findings 23-24 (citing trial counsel’s four requests for continuances—three of which
were successful—to accommodate Dr. Berlin’s schedule); Mot. New Trial 8-12.

Over the course of many months, Clennon sought to provide Dr. Berlin with the necessary
information to prepare an expert report. Gov’t’s Proposed Findings 23-24. However, Dr. Berlin
insisted he could be of no help, despite interviewing Laureys in September 2009, receiving notes
from the defendant’s prior therapy sessions, and accepting compensation for his services, unless
he also reviewed an analysis of the defendant’s computer ﬁles. See Clennon Aff. 35 (email from
Dr. Berlin’s assistant, Feb. 1, 2010). While there was surely an unfortunate delay in Clennon’s

receipt of certain computer ﬁles requested by Dr. Berlin, there is nothing in the record that indicates

mwvamwm.Ms.mmwammwmmmm_(WKQWWM..WWWM. W .. _ m, mmwwmw "ﬂammm... ., . ._ .v H . .

the delay was due to Clennon’s deﬁcient conduct. See Clennon Aff. 111] 18-19, 21-23, 27, 29, 35-
36. Even after obtaining Laureys’ computer data and receiving word that the trial was, once more,
continued to May 25, 2010, Dr. Berlin notiﬁed Clennon that he would still be unable to complete
an assessment of Laureys. Mot. New Trial Ex. 5 at 5-6 (letter from Dr. Berlin to Clennon, Mar.
15, 2010). In fact, the slow pace of Dr. Berlin’s work on this case was not limited to the pre—trial
phase, as the defendant only received an expert report from Dr. Berlin sixteen months after the ﬁrst
post—remand status conference. Consequently, Clennon’s efforts—albeit unsuccessful—to satisfy

the needs of a renowned doctor in the ﬁeld of sexual disorders do not amount to ineffective

assistance of counsel.5

Despite a more developed record in this case today than at the time of Laureys’ initial
appeal, the core of Judge Henderson’s dissent regarding the defendant’s ineffective assistance
claim still holds true. As Judge Henderson explained, “[t]hat Laureys’[] trial counsel did not call
an expert witness who, according to the record, was not prepared to testify hardly renders his
representation deﬁcient.” Laureys, 653 F.3d at 36. Moreover, it is difﬁcult to “fathom how [Dr.]
Berlin’s proposed testimony could have possibly aided Laureys’[] case.” Id. On appeal, Laureys
argued that Dr. Berlin “would have opined that [the defendant] is a paraphiliac.” Main Brief of
Appellant 42. Yet “[a] description of paraphilia would have simply emphasized Laureys’[]
‘recurrent, intense sexually arousing fantasies, sexual urges, or behaviors generally involving . . .
children or other nonconsenting persons.” Laureys, 653 F.3d at 36 (citations omitted). While

Laureys’ proposed ﬁndings steer clear of a subsequent mention of paraphilia, Berlin’s testimony

5 As mentioned above, supra n.2, the defendant also argued that Clennon failed to investigate Laureys’ mental health.
See Mot. New Trial 18. While Laureys links this argument directly to the alleged failure to obtain an expert report
from Dr. Berlin, id. at 19-23, the Court notes its satisfaction with Clennon’s testimony regarding his investigation into
Laureys’ mental health issues—testimony that the defendant did not refute. Evid. Hr’g Tr. 130:6-13129, Dec. 16,
2014.

10